Title: To Thomas Jefferson from C. W. F. Dumas, 7 June 1785
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Paris 7e. Juin 1785.

Honoré de la vôtre du 20 May, j’ai fait part à Mr. Koopman de ce qui le regarde, et que je ne puis rien de plus à son service, que de le munir, quand il partira, d’une Lettre de recommandation auprès du Gouvernement de l’Etat où il jugera à propos de s’établir.
Mon nom à la Haie est assez connu, surtout au Bureau de la Poste, pour que mes Lettres me soient rendues exactement, quand il n’y auroit d’autre direction.
Votre Excellence aura la bonté de vouloir bien acheminer les Incluses, après avoir arrêté avec une oublie le cachet volant de celle du Genl. Washington, que je laisse ouverte, pour que vous puissiez, Monsieur, la lire auparavant.
J’en aurois ajouté une pour le Congrès, s’il y avoit quelque chose de décidé quant à la paix ou à la guerre. Il se passe à ce sujet des choses interessantes en Allemagne, qui se développeront, dit-on, ce mois-ci.
J’ai l’honneur d’être avec un très-grand respect, De Votre Excellence le trés-humble et trés-obéissant Serviteur,

C W F Dumas

